Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the travel control unit, the function determination unit, and the switching control unit the specification states “The travel control unit 401, the function determination unit 402, and the switching control unit 403 may each be achieved by a dedicated circuit, such as an ASIC (application specific integrated circuit), or may be achieved when a general-purpose processor, such as a CPU, executes a program read into a memory.” Thus travel control unit, the function determination unit, and the switching control unit will be interpreted as either three dedicated circuits or a processer with memory.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over AOI et al. (US 20190056732 A1; hereinafter known as Aoi) in view of Tao et al. (US 20180136653 A1, hereinafter known as Tao).

Regarding claim 1, Aoi teaches
A control apparatus of a vehicle including a travel control unit that performs automated driving and an actuator group controlled by the travel control unit (Fig. 2 label 18 the driving control unit which can stop the vehicle thus it controls an actuator group), the control apparatus comprising: 
a switching control unit that controls switching between the automated driving and manual driving, wherein (para [0124] “The switching zone/control execution zone setting unit 12 then transmits information regarding the control execution zone Z1, the switching zone Z2, the checkpoint P1, and the re-check point P2 to the alert generation unit 17 and the driving control unit 18 as shown in FIG. 2.” Where the switching zone is what is used to determine when to switch from autonomous to manual mode)
when it is determined that the automated driving needs to be switched to the manual driving, the switching control unit issues driving handover notification for requesting a driver to switch to the manual driving (para [0147] “Specifically, the alert generation unit 17 announces a switch request at a predetermined timing, using the navigation apparatus 21 of the passenger car 20 that is traveling in the control execution zone Z1 through automated driving control.”) 
during the driving handover notification, the travel control unit performs the automated driving in a first mode  (the car is in a normal automated mode till the switch occurs para [0153] “Specifically, after a switch request is announced in the control execution zone Z1 at a predetermined timing, a final check of the state of the driver is performed at the re-check point P2 and if it is determined that there is no problem, the driving control unit 18 switches the passenger car 20 from automated driving to manual driving.”) 

Aoi does not teach a function determination unit that determines whether functions of the travel control unit and the actuator group have deteriorated; and
the automated driving in a second mode when the functions of the travel control unit and the actuator group have deteriorated, and
wherein a degree of deceleration in the automated driving in the second mode is greater than a degree of deceleration in the automated driving in the first mode.

However Tao teaches, a function determination unit that determines whether functions of the travel control unit and the actuator group have deteriorated (Fig 5, the primary decision system determines if there is an emergency handling event which can be a hardware failure of the control system and steering system, para [0045] “For example, if the emergency handling event relates to a failure of a hardware component of the control system and
the travel control unit performs the automated driving in a first mode when the functions of the travel control unit and the actuator group have not deteriorated (Fig 6. Uses primary decision system, e.g. mode 1, when in normal operation, and then switches to an emergency system during an emergency event, e.g. mode 2), and
the automated driving in a second mode when the functions of the travel control unit and the actuator group have deteriorated (Fig 6. Uses primary decision system when in normal operation, e.g. mode 1, and then switches to an emergency system during an emergency event where the emergency event can be hardware failure, e.g. mode 2,, para [0045] “For example, if the emergency handling event relates to a failure of a hardware component of the control system (e.g. control system 111), the emergency decision system may take evasive action. For instance, if there is a failure (e.g. hardware of software) related to the steering unit 201”), and
wherein a degree of deceleration in the automated driving in the second mode is greater than a degree of deceleration in the automated driving in the first mode (where the vehicle can be slowed down were it otherwise would not if the emergency mode, e.g. second mode, is triggered para [0045] “For example, if the emergency handling event relates to a failure of a hardware component of the control system (e.g. control system 111), the emergency decision system may take evasive action. For instance, if there is a failure (e.g. hardware of software) related to the steering unit 201, the emergency decision system may direct the vehicle to slow down or stop in a safe manner.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoi to incorporate the teachings of Tao to have a second automated driving mode which decelerates a vehicle to a greater in manner to avert any potential collisions or further damage.”).

Regarding claim 2, Aoi in view of Tao teach the control apparatus according to claim 1.
Aoi further teaches wherein after a predetermined period elapses since start of the driving handover notification, the travel control unit terminates the automated driving being performed in the first or second mode and starts the automated driving in a third mode, and in the automated driving in the third mode, the travel control unit stops the vehicle or decelerates the vehicle to a speed slower than a deceleration end speed in the second mode (Fig. 5 time required before manual driving occurs is calculated s15, where if the driver cannot cope, e.g. does not respond, after a specific amount of time s17, the car automatically drives to a stopping location and stops s21).

Regarding claim 4, Aoi in view of Tao teach the control apparatus according to claim 1. Aoi further teaches wherein when the driver responds to the driving handover notification, the travel control unit terminates the automated driving being performed in the first or second mode and starts the manual driving. (para [0153] “a final check of the state of the driver is performed at the re-check point P2 and if it is determined that there is no problem, the driving control unit 18 switches the passenger car 20 from automated driving to manual driving.” Where the re-check is to see if the driver can cope para [0108] “The re-check point P2 is installed immediately before the switching zone Z2, and the state of the driver is checked again in order to finally check whether or not the driver can cope with a switch from automated driving to manual driving that is made in the switching zone Z2.” The driver 

Regarding claim 6, Aoi in view of Tao teach the control apparatus according to claim 1. Tao further teaches wherein the actuator group includes a braking actuator and a steering actuator (para [0021] “Steering unit 201 is to adjust the direction or heading of the vehicle. Throttle unit 202 is to control the speed of the motor or engine that in turn control the speed and acceleration of the vehicle. Braking unit 203 is to decelerate the vehicle by providing friction to slow the wheels or tires of the vehicle.”), the vehicle includes a first ECU and a second ECU that form the travel control unit (Fig. 4 control module 305A and 305B), and a power supply that supplies the first ECU, the second ECU, the braking actuator, and the steering actuator with electric power (the ECUs and the actuators which receive control signals are controlled by a type of processor/circuit in the reference and thus it is required that a power supply would supply them with electric power, para [0038] “In addition, such components (e.g. modules and systems) can be implemented as executable code programmed or embedded into dedicated hardware such as an integrated circuit (e.g., an application specific IC or ASIC), a digital signal processor (DSP), or a field programmable gate array (FPGA), which can be accessed via a corresponding driver and/or operating system from an application. Furthermore, such components can be implemented as specific hardware logic in a processor or processor core as part of an instruction set accessible by a software component via one or more specific instructions.”), and when at least a function of any of the first ECU, the second ECU, the braking actuator, the steering actuator, and/or the power supply has deteriorated, the function determination unit determines that the travel control unit and the actuator group do not operate normally. (para [0044] “In 602, the system may recognize 

Regarding claim 7, Aoi in view of Tao teach the control apparatus according to claim 1.
Additionally Aoi teaches a vehicle comprising (para [0113] “The passenger car 20 is equipped with a system that enables traveling through automated driving control”): 
A control apparatus (para [0113] “The passenger car 20 is equipped with a system that enables traveling through automated driving control, and is provided with the navigation apparatus 21, the camera (imaging unit) 22, and a sensor 23 as shown in FIG. 2.”);
a travel control unit that performs automated driving (para [0113] “The passenger car 20 is equipped with a system that enables traveling through automated driving control”);
and an actuator group controlled by the travel control unit (“In a switch from automated driving to manual driving, automatic control of a steering-wheel operation, an accelerator operation, and the like is cancelled, and those operations are switched to manual operation that is performed by the driver.” Where the in order for steering and accelerator operation to be automatic an actuator group has to be controlled by the traveling control unit). 

Regarding claim 8, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over AOI et al. (US 20190056732 A1; hereinafter known as Aoi) in view of Tao et al. (US 20180136653 A1, hereinafter known as Tao) and Battles et al. (US 20190049960 A1, hereinafter known as Battles).

Regarding Claim 3 Aoi in view of Tao teaches the control apparatus according to claim 1. Tao further teaches a first and a second automated driving mode as discussed in claim 1 rejection.
However Tao does not explicitly teach wherein during the automated driving in the second mode, the travel control unit causes the automated driving in the second mode to transition to the automated driving in the first mode based on a driving state of the vehicle.
Battles teaches wherein during the automated driving in the second mode, the travel control unit (para [0122], “The control system 950 may be in wired or wireless communication with the propulsion mechanism 910, the steering mechanism 915, and any other components of the vehicle 900. The control system 950 may generally control the operation, routing, navigation, and communication of the vehicle 900”) causes the automated driving in the second mode to transition to the automated driving in the first mode based on a driving state of the vehicle. (para [0054] “For example, the autonomous vehicle 305 may detect the intended travel 312 of the second vehicle 310 as it passes by the autonomous vehicle 305. Because the autonomous vehicle 305 is traveling at a slower speed than that of the second vehicle 310, the autonomous vehicle 305 may select a permissive strategy mode and continue its current actions so as to permit the operations by the second vehicle 310.” Where a strategy mode reads on an autonomous mode. Also where detecting the autonomous vehicle is slower than another vehicle is determining a driving state of the vehicle. The process of switching modes can occur repeatedly between different modes depending on the situation para [0095] “The process 500 may repeat continuously or intermittently. For example, the autonomous vehicle may monitor for changes to the strategy modes or actions of other vehicles, changes to its operational goals, and/or changes to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoi in view of Tao to incorporate the teachings of Battles to change from one autonomous mode to another and vice versa because selecting an autonomous mode, e.g. strategy mode lets the autonomous vehicle adapt to a current situation which can increase safety or convenience/timeliness based on priority. (Battles para [0032] “An autonomous vehicle may select a particular strategy mode based on one or more operational goals of the autonomous vehicle. For example, if an autonomous vehicle prioritizes on-time arrival at a particular destination by a particular time, one or more strategy modes and/or corresponding actions may be selected by the autonomous vehicle to facilitate its arrival at the destination by the designated time. Further, if an autonomous vehicle prioritizes safe operation in all situations, one or more strategy modes and/or corresponding actions may be selected by the autonomous vehicle to maximize safety at all times. In this manner, an autonomous vehicle may prioritize any one or more of various operational goals at various times during its operation, and select strategy modes and/or actions that allow the autonomous vehicle to achieve its operational goals.”)

Regarding Claim 5 Aoi in view of Tao teaches the control apparatus according to claim 1. Tao further teaches a first and a second automated driving mode as discussed in claim 1 rejection.
However Tao does not explicitly teach wherein during the automated driving in the second mode, the travel control unit causes the automated driving in the second mode to transition to the automated driving in the first mode based on a situation detected by an exterior sensor and a current vehicle driving speed.
wherein during the automated driving in the second mode, the travel control unit (para [0122], “The control system 950 may be in wired or wireless communication with the propulsion mechanism 910, the steering mechanism 915, and any other components of the vehicle 900. The control system 950 may generally control the operation, routing, navigation, and communication of the vehicle 900”) causes the automated driving in the second mode to transition to the automated driving in the first mode based on a situation detected by an exterior sensor and a current vehicle driving speed. (para [0054] “For example, the autonomous vehicle 305 may detect the intended travel 312 of the second vehicle 310 as it passes by the autonomous vehicle 305. Because the autonomous vehicle 305 is traveling at a slower speed than that of the second vehicle 310, the autonomous vehicle 305 may select a permissive strategy mode and continue its current actions so as to permit the operations by the second vehicle 310.” Where a strategy mode reads on an autonomous mode. Also where detecting the autonomous vehicle is slower than another vehicle requires determining the current speed of the autonomous vehicle and using an external sensor to detect the “situation” of the other vehicle. The process of switching modes can occur repeatedly between different modes depending on the situation, para [0095] “The process 500 may repeat continuously or intermittently. For example, the autonomous vehicle may monitor for changes to the strategy modes or actions of other vehicles, changes to its operational goals, and/or changes to the other vehicles that are located in the local environment with the autonomous vehicle. Based on any changes to the other vehicles or the operational goals, the autonomous vehicle may select a new strategy mode and corresponding actions.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoi in view of Tao to incorporate the teachings of Battles to change from one autonomous mode to another and vice versa because selecting an autonomous mode, e.g. strategy mode lets the autonomous vehicle adapt to a current situation which 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minoiu-Enache (US 20150134178 A1) teaches slowing a vehicle when abnormal operation is detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GEORGE MATTA/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668